Citation Nr: 0617356	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  05-36 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an increased disability evaluation for 
right knee residuals of torn medial meniscus and torn 
anterior cruciate ligament, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for 
right knee instability, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  In a decision dated in December 2004, the RO granted 
an increased rating to 10 percent for the veteran's service-
connected residuals of torn medial meniscus and anterior 
cruciate ligament.  In a September 2005 rating decision, the 
RO granted a separate 10 percent rating for instability of 
the right knee.  The veteran has perfected an appeal with 
both of these aspects of his right knee disability.


FINDINGS OF FACT

1.  The veteran's right knee residuals of torn medial 
meniscus and torn anterior cruciate ligament are not 
manifested by flexion limited to 30 degrees, nor by any 
limitation of extension.  

2.  The veteran's right knee is not productive of moderate 
recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for service-connected right knee residuals of torn 
medial meniscus and torn anterior cruciate ligament have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260 (2005).

2.  The schedular criteria for a rating in excess of 10 
percent for service-connected right knee instability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran sent in January 2004, before the 
decisions on appeal were rendered.  The veteran was informed 
of the type of evidence he should submit to substantiate his 
claim for an increased rating.  The veteran was also told of 
his and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran was thus provided adequate VCAA notice prior to the 
initial RO adjudication of this claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include all of the types of evidence necessary to establish 
the five elements.  However, this case is being denied, and 
the issue of prejudice as to a downstream element is moot.  
The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Treatment records are of record, and examinations 
have been conducted.  The evidence on file does not indicate 
nor does the appellant argue that there remains any 
additional evidence which has not been collected for review.  
The Board finds that there is no reasonable likelihood that 
any additional evidence is available for review.  

Thus, the Board finds that no additional action is necessary 
as to this claim.

II.  Increased Rating

The veteran has urged, through testimony and written 
argument, that his right knee is more disabling than 
currently rated.  He does a good bit of walking on the job 
and the knee becomes painful with prolonged use.  He also 
urges that the medication he uses to control the pain makes 
him drowsy, and that he has been told that he will require a 
knee replacement in about 10 years.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes (DC's) identify the various disabilities.  Where there 
is a question as to which of two disability evaluations shall 
be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

Where, as in this case, service connection already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran underwent surgical repair of a torn right 
meniscus and a torn right anterior cruciate ligament in 
service.  Service connection was granted for right knee 
residuals of torn meniscus and torn anterior cruciate 
ligament in a January 1996 rating decision, and a 
noncompensable rating was assigned.  The veteran filed a 
claim for an increased rating, based on worsening of symptoms 
and instability, in November 2003.  The RO granted a 10 
percent rating for right knee residuals of torn medial 
meniscus and torn anterior cruciate ligament, effective from 
the date of claim, in a December 2004 rating decision.  The 
veteran appealed, seeking a higher rating for the right knee.  
In September 2005, the RO granted a separate 10 percent 
rating for instability effective from the date of claim, 
assigned a period of 100 percent disability for convalescence 
for surgery on the right knee, from April 2002 to June 2002, 
and adjusted the effective date for the residuals of torn 
meniscus back to February 2002 based on treatment records 
submitted by the veteran.  The veteran, who receives most of 
his treatment at armed services facilities, underwent right 
knee arthroscopy in April 2002 and right knee meniscectomy in 
October 2003.  

For the reasons set forth below, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for either of the veteran's service-connected 
right knee disabilities.  

The veteran's right knee residuals of torn medial meniscus 
and torn anterior cruciate ligament are rated according to 
limitation of flexion and traumatic arthritis under DC's 5260 
and 5010.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 
5260-5010.  The hyphenated diagnostic code indicates that 
condition is rated as arthritis due to trauma under 
diagnostic code 5010 and as if limitation of flexion, under 
DC 5260, were the residual condition.  He is also rated 10 
percent for instability.  (A claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).)

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) is rated, in pertinent part, as 
follows: Flexion limited to 15 degrees is 30 percent.  
Flexion limited to 30 degrees is 20 percent.  Flexion limited 
to 45 degrees is 10 percent.  38 C.F.R. 4.71a, Diagnostic 
Code 5260 (2005).

Limitation of extension of the leg (normal being to 
approximately 0 degrees), is rated, in pertinent part, as 
follows: Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. 4.71a, 
Diagnostic Code 5261 (2005).  (VAOPGCPREC 9-2004 provides 
that a veteran can receive separate ratings under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension) for disability of the 
same joint.)  

The record does not show any instances in which the veteran's 
right knee flexion meets the criteria for a rating in excess 
of 10 percent.  While VA orthopedic examination in October 
2004 reflects complaints of pain with prolonged walking,  
range of motion was from 0 to 140 degrees, which is 
considered normal.  Repetitive motion exercises showed no 
evidence of fatigability, weakened movement, incoordination, 
functional loss of range of motion or pain.  The veteran did 
walk with a limp and wore a knee brace.  Surgical scars were 
well-healed and non-tender.  During the April 2005 VA 
examination, the veteran complained of daily pain, limped 
favoring the right leg, but did not wear a brace.  Range of 
motion was 0 to 125 degrees, assessed as functionally limited 
at 105 degrees with consideration of pain and impaired 
endurance.  Treatment records, including those from VA as 
well as those from the Naval Hospital in Okinawa, Peterson 
Air Force Base, and the Air Force Academy, are not 
inconsistent with these examination reports.

Similarly, the record shows no evidence of more than mild 
instability.  The veteran's instability of the right knee is 
rated as knee impairment under Diagnostic Code 5257.  Knee 
impairment with recurrent subluxation and/or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  Instability was denied by the 
veteran and medial and collateral ligaments were noted to be 
stable during the October 2004 VA orthopedic examination.  
However, during the April 2005 VA examination, mild 
instability was noted by the examiner.  Treatment records, 
including those from VA as well as those from the Naval 
Hospital in Okinawa, Peterson Air Force Base, and the Air 
Force Academy, are not inconsistent with these examination 
reports.

The veteran's orthopedic surgeon from the Air Force Academy 
Hospital, who performed the October 2003 surgery, has written 
a memorandum, dated in April 2005, in support of the 
veteran's claim.  The surgeon notes that the veteran has a 
severe right knee condition, degenerative joint disease, 
which will likely require total knee replacement.  The doctor 
emphasized the current condition is related to his in-service 
knee surgeries.  

The record shows no flexion limited to 30 degrees, no limited 
extension, and no moderate instability.  Thus, the 
preponderance of the evidence is against the claims for 
increased ratings. 

The Board has also considered limitations imposed by pain. 38 
C.F.R. §§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 (1995).  
The Board must consider functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, and reduction on normal 
excursion of movements, including pain on movement of a joint 
under  38 C.F.R. § 4.45.  In DeLuca, the Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board has considered this principle as it 
relates to the claim rated under 5260 and finds no additional 
rating is warranted for the right knee.  Specifically, the 
Board notes that in awarding the 10 percent, VA has already 
considered pain and lack of endurance as a limiting factor 
without which the 10 percent rating could not be supported.  

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claims for higher ratings for his 
right knee disabilities.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these service-connected disorders, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate that the schedular ratings 
assigned are adequate in this case.  The veteran candidly 
testified before the undersigned that he manages to perform 
his duties of his job, though he has pain and must take 
medication.  He explained that he needs the elevator when he 
would prefer to take the stairs.  He is making an effort to 
prolong the time before he needs a knee replacement.  
Nonetheless, he is not precluded from performing the tasks at 
work and at home.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

An increased disability rating for right knee residuals of 
torn medial meniscus and torn anterior cruciate ligament is 
denied.

An increased disability rating for right knee instability is 
denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


